ACCEPTED
                                                                                                                                       06-15-00100-CR
                                                                                                                            SIXTH COURT OF APPEALS
                                                                                                                                  TEXARKANA, TEXAS
Appellate Docket Number:        06-15-00100-CR                                                                                    6/15/2015 6:50:02 PM
                                                                                                                                      DEBBIE AUTREY
                                                                                                                                                CLERK
Appellate Case Style: Style:    Bradley Allie
                          Vs.   State of Texas

                                                                                                                FILED IN
Companion Case:                                                                                          6th COURT OF APPEALS
                                                                                                           TEXARKANA, TEXAS
                                                                                                         6/16/2015 9:34:00 AM
                                                                                                             DEBBIE AUTREY
Amended/corrected statement:                                                                                     Clerk


                                                DOCKETING STATEMENT (Criminal)
                                            Appellate Court: 6th Court of Appeals
                                   (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                             II. Appellant Attorney(s)
First Name:     Bradley                                                         Lead Attorney
Middle Name:                                                            First Name:          Craig
Last Name:      Allie                                                   Middle Name: Henry
Suffix:                                                                 Last Name:
Appellant Incarcerated?         Yes    No                               Suffix:
Amount of Bond:                                                             Appointed                      District/County Attorney
Pro Se:                                                                     Retained                       Public Defender
                                                                        Firm Name:              Craig L. Henry, Attorney at Law
                                                                        Address 1:           723 Main Street
                                                                        Address 2:           PO Box 3226
                                                                        City:                Texarkana
                                                                        State:       Texas                       Zip+4:   75501
                                                                        Telephone:           (903) 792-4645        ext.
                                                                        Fax:         (903) 792-5073
                                                                        Email:       Lawyrntx@aol.com
                                                                        SBN:         09479260

                                                                                                                          Add Another Appellant/
                                                                                                                                Attorney




                                                                  Page 1 of 5
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:        State Of Texas                                                       Lead Attorney
Middle Name:                                                                    First Name:          Kelley
Last Name:                                                                      Middle Name:
Suffix:                                                                         Last Name:           Crisp
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed              District/County Attorney
Pro Se:                                                                             Retained                   Public Defender
                                                                                Firm Name:              Bowie County District Attorney's Office
                                                                                Address 1:           kelley.crisp@txkusa.org
                                                                                Address 2:
                                                                                City:
                                                                                State:       Texas                        Zip+4:
                                                                                Telephone:           (903) 735-4800         ext.
                                                                                Fax:         (903) 735-4819
                                                                                Email:       kelley.crisp@txkusa.org
                                                                                                                                     Add Another Appellee/
                                                                                SBN:                                                      Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:            jury or   non-jury?
                                       Sex Offenses
or type of case):                                                               Date notice of appeal filed in trial court: June 11, 2015
Type of Judgment: Jury Trial
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
                                                                                June 10, 2015
trial court entered appealable order: May 6, 2015
Offense charged: Indecency with a Child (4 counts)                              Punishment assessed: twenty years

Date of offense:     August 1, 2015                                              Is the appeal from a pre-trial order?         Yes     No
Defendant's plea: Not Guilty                                                     Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed: May 19, 2015
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes       No                               If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed:
Date of hearing:                                         NA
Date of order:                                           NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling:



                                                                          Page 2 of 5
 VIII. Trial Court And Record

Court:    5th Judical District                                            Clerk's Record:
County: Bowie                                                             Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):            15F0232-005              Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested:
                                                                          If no, date it will be requested:
First Name:       Bill                                                    Were payment arrangements made with clerk?
Middle Name:                                                                                                       Yes      No   Indigent
Last Name:        Miller
Suffix:
Address 1:        Bi-State Justice Building, 100 N. Stateline, Box 1
Address 2:
City:             Texarkana
State:    Texas                      Zip + 4: 75501
Telephone:        (903) 798-3527         ext.
Fax:      (903) 798-3301
Email:


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes      No
Was reporter's record requested?         Yes         No
Was the reporter's record electronically recorded?           Yes   No
If yes, date requested:
Were payment arrangements made with the court reporter/court recorder?              Yes        No      Indigent



    Court Reporter                              Court Recorder
    Official                                    Substitute


First Name:       Leslie
Middle Name:
Last Name:        Bates
Suffix:
Address 1:        Bi-State Justice Center, 100 N. Stateline
Address 2:
City:             Texarkana
State:    Texas                      Zip + 4: 75501
Telephone:        (903) 547-3120         ext.
Fax:
Email: lpbcsrccr@valornet.com


                                                                    Page 3 of 5
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: June 15, 2015

                                                                                      State Bar No: 09479260
Printed Name:

Electronic Signature: /s/ Craig L. Henry                                              Name: Craig L. Henry
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on June 15, 2015              .




Signature of counsel (or pro se party)                            Electronic Signature: /s/ Craig L. Henry
                                                                         (Optional)

                                                                  State Bar No.:      09479260
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of 5
Please enter the following for each person served:

Date Served: June 15, 2015
Manner Served: eServe
First Name:       Kelley
Middle Name:
Last Name:        Crisp
Suffix:
Law Firm Name: Bowie County DAs Office
Address 1:        601 Main
Address 2:
City:             Texarkana
State     Texas                     Zip+4: 75503

Telephone:        (903) 735-4800      ext.
Fax:      (903) 735-4819
Email:    kelley.crisp@txhusa.org




                                                     Page 5 of 5